Citation Nr: 1110583	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for major depression.

2.  Entitlement to an initial disability rating in excess of 30 percent for bowel incontinence.

3.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

4.  Entitlement to an initial disability rating in excess of 40 percent for residuals of a hemilaminectomy at L5-S1.

5.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for a pilonidal cyst.

7.  Entitlement to service connection for palsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to December 2004.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Of particular note, the May 2005 rating decision granted the Veteran service connection for residuals of a hemilaminectomy, GERD, migraine headaches, bowel incontinence, and adjustment disorder with depressed mood; a 40 percent disability evaluation was assigned for the hemilaminectomy and a 10 percent disability rating was assigned for each of the other disabilities, effective December 7, 2004.  The May 2005 rating decision also denied service connection for a pilonidal cyst and palsy.  An April 2007 rating decision recharacterized the Veteran's adjustment disorder as major depression and increased the Veteran's evaluations for migraine headaches, bowel incontinence, and major depression to 30 percent, also effective December 7, 2004.  However, the Veteran continues to express disagreement with the assigned disability ratings for her disabilities.  In this regard, as the assigned evaluations are not the maximum rating available, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for a pilonidal cyst and her claims for increased disability evaluations.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify her if further action is required on her part.


FINDING OF FACT

There is no competent medical evidence of a palsy which is causally related to the Veteran's active service.


CONCLUSION OF LAW

A palsy was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  


Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in January 2005 and March 2005, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed her of her and VA's respective duties for obtaining evidence.  

In addition, a November 2007 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  Although the notice elements required by Dingess/Hartman were provided to the appellant after the initial adjudication, the appellant has not been prejudiced thereby.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of her claim.  The Board has carefully reviewed such statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).


Analysis

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for a palsy, so this appeal must be denied.  38 C.F.R. § 3.102.  

The Veteran's service treatment records do not show that the Veteran complained of or was treated for a palsy during her military service.  The Board acknowledges the Veteran's testimony that her palsy began during service as a result of surgical treatment for her low back disability; however, the Veteran's service treatment records related to her treatment following her June 2002 laminectomy, including a July 2003 discography and nucleoplasty, do not indicate that the Veteran had a palsy or tremor at that time and it was not shown upon her September 2004 clinical summary.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  

Likewise, post-service VA treatment records also are negative for evidence of treatment for or a diagnosis of a palsy; no palsy was found on VA examination, as well.  Of particular note, the Veteran was afforded a VA neurological examination in February 2005, wherein the examiner found that neurological, motor, sensory, and cerebellar examinations were normal; each cranial nerve was tested and intact, she had normal strength and sensation with 2+ reflexes.  Similarly, EMG and MRI testing were normal.  Her January 2007 VA examination report shows no complaints of a palsy or tremor, and Veteran's complaints were limited to radiculopathy as a result of her service-connected residuals of hemilaminectomy.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

At the hearing on appeal in October 2010, the Veteran indicated that she had had difficulty with tremors after her surgery in service and was put on medication for the tremor.  She related that she continued to have some tremors which interfered with her writing.  She further stated that since service she had received all her care at the VA Center in Dublin.  The Board notes that the RO made repeated efforts to obtain information necessary to verify the whether the Veteran had any post-service treatment for or current diagnosis of a palsy, as additional information may have been gained to her benefit, but that the Veteran did not provide adequate information for such verification.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that "The duty to assist is not ... a one-way street.  If a Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Nonetheless, available treatment records from the Dublin VAMC indicate that the Veteran denied a history of seizure disorder, paralysis, and loss of consciousness, as well as a neuromuscular disorder (see, i.e., April 2008 treatment note and August 2008 VA pre-anesthesiology note).  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed palsy during or as a result of her service in the military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that she has the expertise required to diagnose a palsy; to the contrary, the Veteran denied palsy-related symptomatology upon medical treatment, and her claims of symptoms were limited to Board hearing, and thus are of less probative value than her previous more contemporaneous in-service histories and her previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Nor is the Veteran competent to offer an opinion regarding any causal relationship between a palsy and her active service.  Similarly, although the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record, which does not demonstrate that she currently has a palsy which is attributable to active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a palsy is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

With regard to the Veteran's claims of entitlement to an increased disability evaluation for her major depression, bowel incontinence, migraine headaches, and residuals of a hemilaminectomy at L5-S1, the Board observes that the Veteran testified in October 2010 that she received treatment related to her service-connected disabilities at the Carl Vinson VA Medical Center (VAMC) in Dublin, Georgia.  The Board acknowledges that the RO obtained medical records from the Decatur and Atlanta VAMCs, dated through June 2009, but points out that treatment records since that time, as reported by the Veteran, have not been associated with her claims file.  These records may contain important medical evidence or confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and other relevant records.  If the RO did make a reasonable effort to obtain all of the Veteran's VA medical treatment records, but they were unavailable, there is no specific indication in the file that these records do not exist or that further attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a duty to request all available and relevant records from Federal agencies, including VA medical records, another search must be made for any additional VA medical records that might be available for consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran and her service representative contend that her service-connected major depression, bowel incontinence, migraine headaches, and residuals of a hemilaminectomy at L5-S1 are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was most recently afforded VA examinations in February 2007 and December 2007, and that copies of those examination reports are associated with her claims file.  Given the length of time that has elapsed since the Veteran's most recent VA examination, the Board finds that the Veteran should be scheduled for updated VA examinations which address the current nature and severity of her service-connected major depression, bowel incontinence, migraine headaches, and residuals of a hemilaminectomy at L5-S1, in order to effectively evaluate the Veteran's service-connected disabilities.  More recent objective characterizations of these conditions and their associated symptomatology is required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the veteran appeals the initial rating assigned for his disability, just after establishing his entitlement to service connection for it, VA must consider his claim in this context - which includes determining whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the pendency of his appeal).  

The Board notes that the Veteran was afforded a VA examination in connection with her claim of entitlement to service connection for a pilonidal cyst in February 2005.  Nonetheless, although the Veteran was treated for a pilonidal cyst during her service, no cyst or residuals thereof were found upon VA examination.  More recently, in September 2008, the Veteran underwent treatment for a pilonidal cyst, but the current medical evidence remains unclear whether the Veteran's September 2008 treatment was a recurrence of her 2003 cyst, and if so, whether she currently has any residuals or related disability.  The Veteran contends that she has had continuity of symptomatology in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran currently has a pilonidal cyst, or residuals thereof, which is related causally or etiologically to her active service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded VA examination in order to determine nature and etiology of the Veteran's claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's treatment at the Carl Vinson VA Medical Center in Dublin, Georgia, for the period from June 2009 to the present, including all hospitalization reports.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for appropriate VA examinations to ascertain the current severity and manifestations of her service-connected major depression, bowel incontinence, migraine headaches, and residuals of a hemilaminectomy at L5-S1.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination reports.  The examiners should also comment on the Veteran's current level of social and occupational impairment due to her service-connected major depression, bowel incontinence, migraine headaches, and residuals of a hemilaminectomy at L5-S1.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of her pilonidal cyst, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that her pilonidal cyst, or any residuals thereof, is related to her service in the military, including her 2003 treatment for a pilonidal cyst.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

4.  Following completion of the above, the RO should readjudicate the issues of entitlement to an increased disability ratings for major depression, bowel incontinence, migraine headaches, and residuals of a hemilaminectomy at L5-S1, as well as the issue of entitlement to service connection for a pilonidal cyst.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case as to the matter.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


